This is a petition for a writ of habeas corpus, filed by Alex Wilkerson, seeking his discharge from the custody of G.H. Frampton, sheriff of Comanche county. The undisputed facts are:
That petitioner was convicted on a charge that he did have intoxicating liquor in his possession with intent to sell the same; that the judgment was pronounced June 2, 1917, from which judgment an appeal was perfected to this court, and on April 10, 1919, the judgment was affirmed for failure to prosecute the appeal. 15 Okla. Cr. 689, 178 P. 895. It also appears from the testimony *Page 87 
that by agreement of the county attorney and the sheriff, and the payment of costs while said appeal was pending, said cause would be dismissed, and that agreement was to receive the approval of the Governor; that this is shown by the testimony of the then county attorney and the respondent, and that the same was approved by subsequent county attorneys and county judges.
No sufficient reason is offered to show why, at this time, 10 years after said judgment was rendered, the same should be revived. We deem it sufficient to say, further detailing the facts of the case as shown by the evidence submitted, that the judgment and sentence has been satisfied in law, if not in fact (Ex parte Eley, 9 Okla. Cr. 76, 130 P. 821), and that petitioner is entitled to be discharged.
It is so ordered.